Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claims 1-15
None of the prior art of record teaches or suggests an image forming system comprising a first image forming apparatus having an obtaining unit configured to obtain operation-related information related to an operation of the first image forming unit, and a carryover unit configured to carry over, to a second image forming apparatus, information related to an operation of a second image forming unit of the second image forming apparatus among the operation-related information obtained by the obtaining unit of the first image forming apparatus when the second image forming apparatus is newly used in the image forming system; wherein the operation-related information including operation history information of the first image forming unit.
Claims 16 and 17
None of the prior art of record teaches or suggests a server apparatus in an image forming system, the system including at least a first image forming apparatus, the server apparatus comprising a carryover unit configured to carry over, to a second image forming apparatus, information related to an operation of a second image forming unit of the second image forming apparatus among the operation-related information, when the second image forming apparatus is newly used in the image forming system; wherein the operation-related information including operation history information of the first image forming unit.
Claim 18
None of the prior art of record teaches or suggests an image forming apparatus in an image forming system, the apparatus comprising an obtaining unit configured to obtain operation-related information related to an operation of the image forming unit, and a retaining unit configured to retain the operation-related information obtained by the obtaining unit; wherein the retaining unit is configured to carry over and retain, from a carryover unit of the image forming system, information related to an operation of the image forming unit among operation-related information obtained by another image forming apparatus present in the image forming system the image forming apparatus is newly used in the image forming system, the operation-related information including operation history information of the another image forming apparatus.
Claims 19 and 20
None of the prior art of record teaches or suggests an image forming system comprising a first image forming apparatus including a first image forming unit and an obtaining unit configured to obtain operation history information of the first image forming unit, and a 
carryover unit configured to carry over, when a second image forming apparatus including a second image forming unit is newly used in the image forming system, the operation history information obtained by the obtaining unit of the first image forming apparatus to the second image forming apparatus so that the second image forming unit is controlled on the basis of the operation history information. 

         Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        08/13/22